Citation Nr: 0419299	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  99-08 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 20 percent disabling.  

2.  Entitlement to a compensable evaluation for callouses of 
the hands. 

3.  Entitlement to a compensable evaluation for a rash of the 
groin. 



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from September 
1967 to August 1969.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  

Initially, the issues on appeal in this claim were 
entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) rated as 30 percent disabling, 
entitlement to an increased rating for a right knee 
disability rated as 20 percent disabling, entitlement to 
compensable evaluations for callouses of the hands and for a 
groin rash, and entitlement to a total disability rating 
based on unemployability due to service-connected disability 
(TDIU).  In a July 1999 decision, the Board dismissed the 
claims, finding that the veteran's substantive appeal on 
these issues was not properly completed.  

The veteran appealed the July 1999 Board decision to The 
United States Court of Appeals for Veterans Claims (then the 
United States Court of Veterans Appeals, hereinafter, "the 
Court").  In a November 2000 Order, the Court granted a 
joint motion by the parties to remand the claim to the Board 
and the prior Board decision was vacated.  In July 2001, the 
Board remanded this claim to the RO for additional 
development.  In November 2002, the Board granted a 100 
percent rating for PTSD.  The TDIU issue thus became moot.  
In December 2003 the Board remanded the remaining issues to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review. 

During the course of the current appeal, the RO granted an 
increase in compensation for the right knee disability from 
10 to 20 percent, but since the rating is not the maximum, 
the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).  




FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's right knee disability is manifested by 
complaints of pain, his knee giving way, and stiffness.  
There is no instability and no effusion.  There is X-ray 
evidence of arthritis and the veteran has documented pain on 
motion of the right knee causing additional disability.  

3.  The veteran's callouses of the hands are manifested by 
complaints of itching and a sensation of pins and needles.  
He has flaking of the skin, tenderness and hyperkeratotic 
papules and plaques at the palmar creases. 

4.  The veteran has complaints itching due to a rash of the 
groin.  Examination shows no current manifestations.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for a right 
knee disability have been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5258 (200) 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

2.  The criteria for a ten percent evaluation for callouses 
of the hands have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.118 
Diagnostic Codes 7819, 7806 (prior to August 30, 2002).  

3.  The criteria for a compensable evaluation for a rash of 
the groin had not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.118 
Diagnostic Code 7806 (prior to and after August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. §3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  See 66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In the present case, in a rating decision dated in November 
1998, the RO denied the veteran's claim.  In January 2002, 
the RO provided notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his or her possession that pertains to the claim.  

VCAA requires that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the notice was provided by the RO prior to 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case (SSOC)] was provided to 
the appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  In this case, the Board 
finds that the appellant was fully notified of the need to 
give to VA any evidence pertaining to her or his claim.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the appellant has been 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the rating decisions, in the subsequent 
statement of the case, and supplemental statements of the 
case, in addition to correspondence to the appellant, have 
provided him with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate his claim.  No further assistance in this regard 
appears to be warranted.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained.  The evidence of record includes VA and private 
treatment records, VA examination reports and the veteran's 
service medical records.  The Board is not aware of any 
additional relevant evidence, which is available in 
connection with the issues on appeal, and concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the appellant's claim.   
Accordingly, the Board concludes that remanding the claim for 
additional development under the new statute and regulations 
is not necessary, and reviewing the claims without remanding 
is not prejudicial to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

In addition, in the January 2002 letter sent to the veteran 
from RO, the veteran was informed that he should send any 
additional information within 30 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify various disabilities.  

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  The claimant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A Right Knee Disability

Service connection for a right knee disability was granted in 
August 1970, and a noncompensable evaluation was assigned.  
This was based on service medical records which showed that 
in 1968, the veteran underwent a right medial meniscetomy.  
In February 1989, his rating was increased to 10 percent 
after a VA hospitalization report dated in 1988 showed the 
veteran had right knee weakness, and that he was issued a 
brace.  

In November 1998, the RO increased the veteran's rating to 20 
percent for his right knee disability.  This was based on a 
VA examination report of October 1998 which showed a minimal 
bony deformity of the right knee with soft tissue swelling.  
There was crepitus.  The joint was noted to appear stable.  
Motion was noted to 65 degrees with flexion limited by 
significant pain and discomfort.  It was reported that the 
veteran walked with a limp.  X-rays showed degenerative joint 
disease.  The diagnosis was, post-traumatic arthritis of the 
right knee.  

The veteran was examined by VA in March 2004.  The claims 
file was reviewed by the examiner.  The veteran reported 
having pain in the right knee every day.  He stated that he 
developed pain after walking one block.  He reported that he 
has fallen due to the right knee giving way.  Examination 
showed no tenderness to palpation, no erythema, no effusion, 
no increased warmth, no crepitation, and no instability of 
the joint.  On active and passive flexion from 0 to 120 
degrees, there was pain from 90 to 120 degrees.  On active 
and passive extension, the veteran had pain at 0 degrees.  On 
repetitive flexion and extension, the veteran could flex from 
0 to 90 degrees with pain at 90 degrees.  With flexion from 0 
to 90 degrees after repetitive motions, flexion decreased to 
0 to 45 degrees with pain at 45.  Extension remained at 0 
degrees without pain.  Motor strength was 5/5 and sensation 
was intact.  X-rays were noted to show degenerative joint 
disease.  The diagnosis was, post-medial meniscectomy of the 
right knee with osteoarthritis, currently with degenerative 
joint disease.   

The veteran's service-connected right knee disorder is 
currently evaluated as 20 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, DC 5258 (2003).  Pursuant to 
DC 5258, cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint are 
evaluated as 20 percent disabling.  This is the maximum rate 
available under that code.  

The Board has considered the potential applicability of other 
diagnostic codes.  However, the veteran's right knee 
disability would not warrant a higher evaluation under any 
other diagnostic code.  That is, his right knee is not shown 
to be ankylosed (DC 5256); there is no severe recurrent 
subluxation or lateral instability (DC 5257); flexion is not 
limited to 15 degrees (DC 5260); extension is not limited to 
20 degrees or above (DC 5261); and there is no impairment of 
the tibia and fibula (DC 5262).  38 C.F.R. Part 4, Diagnostic 
Codes 5256, 5257, 5260, 5261, 5262 (2003).  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  

Under DC 5260, limitation of the leg on flexion to 15 degrees 
is evaluated as 30 percent disabling; 30 degrees is evaluated 
as 20 percent disabling; 45 degrees is evaluated as 10 
percent disabling; and 60 degrees is evaluated as 0 percent 
disabling.  Limitation of motion on extension to 45 degrees 
is evaluated as 50 percent disabling, 30 degrees is evaluated 
as 40 percent disabling; 20 degrees is evaluated as 30 
percent disabling; 15 degrees is evaluated as 20 percent 
disabling; 10 degrees is evaluated as 10 percent disabling; 
and 5 degrees is evaluated as 0 percent disabling.  38 C.F.R. 
§ 4.71a, DC 5260, 5261 (2003).  

Full range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2003).  Physical examination in November 1998 by VA 
showed that motion of the right knee was from 0 to 65 
degrees.  In March 2004 VA examination revealed range of 
motion from 0 to 120 degrees.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court found 
38 C.F.R. § 4.40 required consideration of factors such as 
lack of normal endurance, functional loss due to pain and 
pain on use, specifically limitation of motion due to pain on 
use including that experienced during flare ups.  The Court 
also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the veteran's 
ordinary activity. 38 C.F.R. § 4.10.
Here, the evidence clearly shows that the veteran has 
additional disability due to pain on use of the right knee 
which impacts upon his functional ability.  The March 2004 
examiner stated that on repetitive flexion and extension, 
flexion was decreased and pain increased.  He reported that 
on active and passive extension, the veteran had pain at 0 
degrees.  On repetitive flexion and extension, the veteran 
could flex from 0 to 90 degrees with pain at 90 degrees.  
With flexion from 0 to 90 degrees after repetitive motions, 
flexion decreased to 0 to 45 degrees with pain at 45.  

Under 38 C.F.R. § 4.40, if the disability at issue is of a 
musculoskeletal nature or origin, then VA may, in addition to 
applying the regular schedular criteria, consider granting a 
higher rating for functional impairment caused by pain, 
weakness, excess fatigability, or incoordination--assuming 
these factors are not already contemplated by the governing 
rating criteria.  Hence, an increased evaluation to 30 
percent is warranted.  

Lastly, the veteran has postoperative scars on the right knee 
which were noted on the November 1998 VA examination report.  
One was described as a 5 cm. by 1/2 cm. well-healed surgical 
scar an the other noted to be medial to that, similar, and 5 
by 1/2 cm. in diameter.  There is no indication of pain, 
tenderness, or additional disability associated with the 
scars.  Neither are the scars of such a dimension as to 
warrant a separate rating.  38 C.F.R. Part 4, DC 7804 (Prior 
to and after November 30, 2002).  As such, a separate 
evaluation is not warranted for the scars.



Callouses of the Hands

The veteran seeks an increased evaluation for his service-
connected callouses of both hands.  Service connection was 
granted for callouses of both hands in April 1970, and a 
noncompensable evaluation was assigned in August 1970.  This 
was based on service records which showed treatment during 
service in 1969.  VA examination in July 1970 showed no skin 
abnormality. 

The veteran was examined by VA in October 1998.  He 
complained of severe sensation of pins and needles discomfort 
along the linear creases of both hands in the area of the 
callous.  He reported having difficulty opening jars or 
holding tools tightly.  Examination of the hands showed mild 
thickening and flaking of skin along all the creases of the 
palmar aspects of both hands and fingers.  It was reported 
that these areas involve the creases and extend no more than 
1/2 millimeter to either side of the creases.  It was reported 
that these appeared to be mildly tender to examination.  

The veteran was examined by VA in March 2004.  The claims 
file was reviewed.  The veteran reported having a rash on his 
hands which occasionally itched.  Examination of he palmar 
surface of the hand showed hyperkeratotic papule and plaques 
at the palmar creases.  The diagnosis was, metastasis 
punctata of the palmar creases and dyschromia.  

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  See 67 Fed. Reg. 49,596 (Jul. 
31, 2002) (codified at 38 C.F.R. § 4.118).  Where laws or 
regulations change after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent Congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

In this regard, the General Counsel of VA has held that where 
a law or regulation changes during the pendency of a claim 
for a higher rating, the Board must first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal. See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

The veteran has a noncompensable evaluation for his callouses 
of the hands under DC 7819.  Under the former criteria in 
effect prior to August 30, 2002, DC 7819 provided that the 
disability should be rated as scars, disfigurement, etc.  
Under the former criteria it was also provided that 
disabilities evaluated under Diagnostic Codes 7807 through 
7819 were to be rated by analogy to eczema under Diagnostic 
Code 7806.  38 C.F.R. § 4.118.  Under the ratings for scars, 
DC 7804 provided for a 10 percent evaluation if the scars are 
tender or painful.  38 C.F.R. DC 7804 (prior to August 30, 
2002).  The criteria set forth in former Diagnostic Code 
7806, which provided that a noncompensable evaluation was to 
be assigned for slight if any exfoliation, exudation or 
itching, if on a nonexposed surface or small area; a 10 
percent evaluation is assigned for eczema with exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area; and a 30 percent rating is assigned for 
eczema with constant exudation or itching, extensive lesions, 
or marked disfigurement.  A 50 percent evaluation required 
that the condition be productive of ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (prior to August 30, 
2002).

Under the revised rating criteria, Diagnostic Code 7819 
provides that benign skin neoplasms should either be 
evaluated based on disfigurement of the head, face, or neck 
under Diagnostic Code 7800; as scars under Diagnostic Codes 
7801 to 7805; or based on impairment of function.  38 C.F.R. 
Part 4 DC 7819 (After August 30, 2002).  

Under the former criteria, a 10 percent rating was 
appropriate where the condition was manifested by 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  In addition, a 10 percent rating 
could be assigned for tender scars.  The evidence in the 
record supports a finding that a ten percent evaluation is 
proper based on the former criteria.  The veteran has been 
found to have flaking of the skin of the hands and tenderness 
on examination in October 1998.  Examination in March 2004 
showed hyperkeratotic papule and plaques at the palmar 
creases and complaints of itching.  This is described on the 
hands which are exposed surfaces.  Thus a 10 percent rating 
is warranted. 

A rating beyond 10 percent is not shown under either the old 
or new criteria.  There is no showing of limitation of 
function of the hands due to the service-connected callouses 
(DC 7805), marked disfigurement, (7806), 38 C.F.R. Part 4.118 
(prior to August 30, 2002).  Neither is there a showing or 
scars of dimensions warranting a higher evaluation (DC 7801).  
38 C.F.R. Part 4.118 (2003).   

Rash of the Groin

Service connection was granted for a rash of the groin, and 
in August 1970, a noncompensable evaluation was assigned.  
This was based on service medical records which showed 
treatment for a rash of the groin in service in 1969.  
Examination in July 1970 showed no skin disability.  On VA 
examination in October 1998, no lesions were visible on 
examination.   

The veteran was examined by VA in March 2004.  The claims 
file was reviewed by the examiner.  The veteran reported 
having a rash on his groin since 1968.  Examination of the 
trunk was normal.  A pertinent diagnosis was not entered. 

The veteran's rash of the groin is rated under DC 7806.  
Under the version of Diagnostic Code 7806 applicable prior to 
August 30, 2002, a noncompensable evaluation was to be 
assigned for slight if any exfoliation, exudation or itching, 
if on a nonexposed surface or small area; 10 percent rating 
is warranted when there is eczema with exfoliation, 
exudation, or itching, if involving an exposed area or 
extensive area.  A 30 percent rating is warranted when there 
is eczema with constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent rating is 
warranted if there is eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.

The new regulations that became effective on August 30, 2002 
provided that a zero percent rating is assigned for 
dermatitis or eczema, affecting less than five percent of the 
entire body or less than five percent of exposed areas 
affect, and; no more than topical therapy is required during 
a period of twelve months.  A 10 percent rating is assigned 
where at least five percent but not more than 20 percent of 
the entire body is affect, or at least 5 percent, but less 
than 20 percent of exposed areas are affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of less than six weeks during the twelve month 
period.  A 30 percent rating is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affect, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest rating 
of 60 percent is assigned when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affect, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.

Here the veteran has not been found to have any current 
symptoms related to a rash of the groin on VA examination.  
Thus, there is no basis to assign a compensable evaluation 
for this disability.   

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2003), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2003).

The Board finds that the veteran's disabilities do not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 
.

ORDER

An increased evaluation for a right knee to 30 percent is 
granted subject to controlling regulations governing the 
payment of monetary benefits.   

An increased evaluation for callouses of the hands to ten 
percent is granted subject to controlling regulations 
governing the payment of monetary benefits.   

An increased (compensable) evaluation for a rash of the groin 
is denied. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



